                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 NORTHERN DIVISION

BILLY J. KAIN, JR.
ADC #83093                                                                               PLAINTIFF

v.                                  Case No. 1:18-cv-00047-KGB/JJV

MARTY HEARYMAN, Doctor,
North Central Unit, Arkansas Department
of Correction; et al.                                                                DEFENDANTS

                                               ORDER

        Before the Court are the Proposed Findings and Recommendations submitted by United

States Magistrate Judge Joe J. Volpe (Dkt. No. 4). Plaintiff Billy J. Kain, Jr. filed objections to

the Proposed Findings and Recommendations (Dkt. No. 5). After a review of the Proposed

Findings and Recommendations and Mr. Kain’s objections, as well as a de novo review of the

record, the Court adopts the Proposed Findings and Recommendations as its findings in all respects

(Dkt. No. 4).

        In the Proposed Findings and Recommendations, Judge Volpe recommends denying Mr.

Kain’s application to proceed in forma pauperis (“IFP”) or without prepayment of fees “because

he is a three-striker, as defined by 28 U.S.C. § 1915(g), who failed to demonstrate that he is

currently in imminent danger of serious physical injury.” (Dkt. No. 4, at 2). “[A]n otherwise

ineligible prisoner is only eligible to proceed IFP if he is in imminent danger at the time of filing.”

Ashley v. Dilworth, 147 F.3d 715, 717 (8th Cir. 1998). In his objections, Mr. Kain asserts that he

has sustained a shoulder injury and right knee injury, “which was seen by [an] orthopedic surgeon

who recommended complete knee replacement . . . .” (Dkt. No. 4, at 2-3). Mr. Kain further states

that he has “serious problems with [his] shoulder after four months with it still out of place and

it’s affecti[ng] the [rotator cuff]” (Id., at 3). Mr. Kain also states that “[a]ny lifting is out of the
question with the right shoulder, no laying on [his] right side, losing feeling when [he] moved a

certain way . . . .” (Id.). Mr. Kain attaches documents to his objections, including request and

grievance forms, that do not show he was in imminent danger of serious physical injury at the time

of his filing. For example, in a response to Mr. Kain’s grievance from April 24, 2018, where Mr.

Kain complained about his shoulder injury, a prison official wrote that Mr. Kain previously saw

separate defendant Dr. Marty Hearyman, the prison doctor, and “ortho[pedic] surgery was not

recommended.” (Dkt. No. 4, at 20). For these reasons, the Court finds that there is no evidence

that Mr. Kain was in imminent danger of serious physical injury.

       Because Mr. Kain has failed to submit the statutory filing fee and has not shown that he

was in imminent danger of serious physical injury, the Court dismisses without prejudice Mr.

Kain’s complaint (Dkt. No. 2). The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in

forma pauperis appeal from this Order and the accompanying Judgment would not be taken in

good faith.

       So ordered this 11th day of February, 2019.



                                                    _____________________________________
                                                    Kristine G. Baker
                                                    United States District Judge




                                                2
